DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 02/28/2022.  Claims 1-11 and 13-15 are pending. Claim 12 have been cancelled.  Claims 1-3, 6, 9-11 and 13-15 have been amended. Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments, see last three paragraphs of page 9 of the remarks, filed 02/28/2022, with respect to amended claims 1 and 15 have been fully considered and are persuasive.  The rejections under 35 USC 102 and 35 USC 103 of claims 1-11 and 13-15 has been withdrawn in view of the amendments to the claims filed on 02/28/2022. 

Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 15 are allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of determining whether the user is present in the house based on a change over time in electric power consumption of the house of the user as a first determination result; determine whether the user is present in the house based on an operation state of at least one electric appliance provided in the house as a second determination result; determining whether 
Dependent claims 2-11 and 13-14 are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864